United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1607
                         ___________________________

                           Flor Carrera-Alarcon; K.P.C.

                                              Petitioners

                                         v.

            Merrick B. Garland, Attorney General of the United States

                                         Respondent
                                  ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: October 25, 2021
                            Filed: November 4, 2021
                                 [Unpublished]
                                 ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Mexican citizens Flor Carrera-Alarcon and K.P.C. (collectively, petitioners),
petition for review of an order of the Board of Immigration Appeals, which
dismissed their appeal from the decision of an immigration judge denying them
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT).1 Having jurisdiction under 8 U.S.C. § 1252, this court denies the
petition.

       Petitioners’ challenge to the agency’s jurisdiction over their removal
proceedings is foreclosed by this court’s precedent. See Ali v. Barr, 924 F.3d 983,
985-86 (8th Cir. 2019); Tino v. Garland, 13 F.4th 708, 709 (8th Cir. 2021) (per
curiam). The record does not suggest that a reasonable factfinder would have to
conclude that petitioners’ proposed protected grounds actually motivated their
persecutors’ actions. See Garcia-Moctezuma v. Sessions, 879 F.3d 863, 869 (8th
Cir. 2018). Substantial evidence supports the agency’s denial of withholding of
removal and CAT relief. See Martin Martin v. Barr, 916 F.3d 1141, 1145 (8th Cir.
2019) (noncitizen who cannot establish eligibility for asylum necessarily cannot
meet more rigorous standard of proof for withholding of removal; under the CAT,
noncitizen must show severe pain or suffering inflicted by or at the instigation of or
with the consent or acquiescence of a public official or other person acting in an
official capacity).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       K.P.C.’s asylum application is derivative of her mother’s. See 8 U.S.C.
§ 1158(b)(3)(A) (child also may be granted asylum if accompanying principal alien
was granted asylum); cf. Fuentes v. Barr, 969 F.3d 865, 868 n.1 (8th Cir. 2020)
(recognizing that there are no derivative benefits associated with withholding of
removal or CAT protection).

                                         -2-